Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. Claimant, a technical clerk, resigned because he contended that the employer, operator of a nuclear power plant, was maintaining nuclear power equipment which was hazardous to claimant’s health and safety. The denial of benefits was supported by substantial evidence and must be affirmed. Claimant was not advised by a physician to leave his work and there was no medical evidence that his health was impaired during his employment with this employer. Furthermore, claimant’s work as a clerk did not involve his being present in the plant with the reactors. Moreover, the radiation measurements which prompted claimant’s decision to leave his job were made by himself with an "old civil defense Geiger counter” described by claimant as "not really accurate”. Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.